IN THE  
                  UNITED STATES COURT OF APPEALS 
                     FOR THE SEVENTH CIRCUIT 
                          ________________________ 
 
No. 10–2766 
 
IN RE: UNITED STATES OF AMERICA, 
                                                                       Petitioner. 
 
                         __________________________ 
 
  Petition for a Writ of Mandamus to the United States District 
 Court for the Northern District of Illinois, Eastern Division, and 
                Petition for Rehearing as Amended. 
      No. 01 CR 1098–1—James F. Holderman, Chief Judge. 
                   __________________________ 
 
         SUBMITTED JULY 26, 2010—DECIDED JULY 27, 2010 
                        OPINION JULY 30, 2010* 
                   __________________________ 
 
     Before POSNER, ROVNER, and SYKES, Circuit Judges. 
     POSNER,  Circuit  Judge.  On  July  27,  in  response  to  the  gov‐
ernment’s renewed petition for a writ of mandamus, we issued 
an order granting the petition and directing the district court to 
admit into evidence in United States v. Herrera, the criminal trial 
of  Clacy  Watson  Herrera  on  drug  charges,  an  exhibit  labeled 
“Roberson  Seizure  2”;  to  allow  the  government  to  recall 
Stephen Koop to testify at trial about the recovery of latent fin‐
gerprints  from  that  exhibit;  and  to  allow  testimony  regarding 
comparison of the latent prints  with known fingerprints of the 

*    This opinion is being issued in typescript; printed version to follow. 
No. 10–2766                                                                                        2 


defendant. The judge had excluded the exhibit and related tes‐
timony  because  he  suspected  the  government,  on  the  most 
tenuous of grounds, of having tampered with the evidence, and 
he  threatened  to  grant  a  mistrial  that  would  bar  any  further 
prosecution  of  the  defendant  by  virtue  of  the  constitutional 
prohibition against placing a person in double jeopardy. 
     Our order further stated: “The case shall be reassigned to a 
district judge who is immediately available to preside, and the 
trial shall resume as soon as possible.” (The trial had begun on 
July 6 and had been interrupted for several days because of the 
judge’s  rulings  that  gave  rise  to  two  petitions  for  mandamus 
filed  by  the  government.)  We  were  troubled  to  learn  that  a  re‐
placement judge was not designated until the afternoon of July 
29,  owing  to  an  unaccountable  delay  in  appointing  an  acting 
chief judge to substitute for Chief Judge Holderman (the district 
judge  presiding  in  this  case  whom  we  ordered  recused)  in  ar‐
ranging for the reassignment. 
     In  a  supplemental  order  issued  on  the  28th,  we  noted  that 
Fed.  R.  Crim.  P.  25(a)  provides  that  in  a  case  in  which  “death, 
sickness, or other disability” prevents the trial judge from con‐
tinuing  to  preside  at  a  trial,  the  judge  who  replaces  him  must 
certify  his  familiarity  with  the  trial  record  before  proceeding. 
“The term ‘other disability’ in Rule 25(a) includes disability by 
reason of recusal.” United States v. Sartori, 730 F.2d 973, 976 (4th 
Cir.  1984).  And  so  our  supplemental  order  directed  the  new 
judge, before proceeding with  the trial, to certify his or  her fa‐
miliarity with the record. 
     We  said  in  our  order  of  the  27th  that  we  would  issue  an 
opinion explaining it. This is that opinion; in it we also deny the 
defendant’s petition to rehear our order. 
     The petition for mandamus had been filed just one day be‐
fore  we  issued  our  order  (which  is  why  we  were  unable,  for 
lack  of  time,  to  issue  a  statement  of  reasons).  We  ruled  in  un‐
avoidable  haste  because  in  apparent  response  to  the  govern‐
No. 10–2766                                                                                        3 


ment’s  petition  the  defendant  had  moved  the  district  judge  to 
declare  a  mistrial—and  the  judge  had  already  stated  in  open 
court  that  if  he  granted  a  mistrial  it  would  have  double‐
jeopardy effect on the entire case even though, he said, the ex‐
hibit “relates to one count, Count No. 35, the very last count…. 
What  will  remain  are  14  counts…of  which  multiple  witnesses 
have  testified  about  the  defendant’s  involvement.  And  if  we 
grant  a  mistrial,  if  a  mistrial  is  granted,  every  one  of  those 
counts potentially could be dismissed from the standpoint that 
double jeopardy will attach to each and every one of those addi‐
tional  counts.”  And  he  invited  the  jurors  to  provoke  a  mistrial 
by  telling  them:  “I  certainly  would  understand  if  you  are  not 
available, you have served your term, and more than your term, 
as jurors”—a remark that precipitated notes from several jurors 
expressing concern about continuing to serve. 
     The  judge  had  accused  the  government  of  lying  and  other 
misconduct and of not wanting the jury to decide the case. The 
second  accusation  is  difficult  to  understand.  Double  jeopardy 
would bar a retrial if the government had procured the mistrial 
because  of  its  dissatisfaction  with  the  jury,  even  if  the  motion 
for  a  mistrial  was  made  by  the  defendant,  as  it  was.  Oregon  v. 
Kennedy, 456 U.S. 667, 673–76 (1982) (goading the defendant into 
moving for a mistrial); United States v. Dinitz, 424 U.S. 600, 611 
(1976) (same); United States v. Warren, 593 F.3d 540, 545 (7th Cir. 
2010)  (same).  Yet  he  told  the  prosecutors:  “I  find  the  govern‐
ment’s conduct in seeking to preclude this jury from making a 
determination  with  regard  to  the  other  counts,  if  I  determine 
that Government Exhibit Roberson Seizure 2 is not admissible, I 
find  that  to  be  an  intentional,  purposeful  statement  that  you 
don’t  want  a  determination  by  the  jury  in  this  case….  [W]hat 
the government wants is to have this jury not decide this case.” 
     To prevent double jeopardy because of a trial judge’s ruling 
that is so patently unsound as to exceed the legitimate bounds 
of judicial power is a legitimate role for mandamus when other 
No. 10–2766                                                                                        4 


mechanisms of review are unavailable, United States v. Vinyard, 
539  F.3d  589 (7th  Cir.  2008);  United  States  v.  Amante,  418  F.3d 
220,  222 (2d  Cir.  2005);  United  States  v.  Wexler,  31  F.3d  117, 
128 (3d  Cir.  1994);  United  States  v.  United  States  District  Court, 
858  F.2d  534,  537 (9th  Cir.  1988);  see  generally  In  re  Rhone‐
Poulenc Rorer, Inc., 51 F.3d 1293, 1295 (7th Cir. 1995). We regret 
to say that the judge’s ruling in this case can only be character‐
ized  thus.  We  note  that  this  judge  was  mandamused  in  In  re 
United States, 398 F.3d 615 (7th Cir. 2005) (per curiam), when he 
became  wrathful  toward  federal  prosecutors  in  another  crimi‐
nal case. 
     The  defendant  responded  to  our  order  of  the  27th  seem‐
ingly  within  minutes  by  filing  a  petition  for  rehearing  (we  ac‐
cepted his amended petition for filing the next day). In it he ar‐
gued  that  our  ordering  mandamus  was  improper  because  we 
had given neither him nor the judge a chance to respond to the 
petition, as required (he claims) by Fed. R. App. P. 21(b). Con‐
fusingly,  this  subsection  of the  rule refers to a response by the 
“respondent,” and the respondent in a petition to mandamus is 
the  judge.  But  Rule  21(a)(1)  and  the  Committee  Notes  to  the 
1996  Amendments  to  Rule  21  make  clear  that  “respondent”  in 
(b)(1)  refers  just  to  parties,  not  to  the  judge.  Indeed  the  judge 
may not respond to the petition unless invited or ordered to by 
the court of appeals, Fed. R. App. P. 21(b)(4), and not wanting 
to  delay  the  resumption  of  the  trial  we  had  not  ordered  or  in‐
vited him to reply. 
     And because there was no time for us to order and await a 
response from either the defendant or the judge before granting 
the petition, the absence of such an order did not preclude our 
granting  the  petition  for  mandamus.  Rule  2  of  the  appellate 
rules authorizes a court of appeals on its own initiative to sus‐
pend  any  of  those  rules  that  are  not  jurisdictional  if  necessary 
“to  expedite  its  decision  or  for  other  good  cause.”  See  Alva  v. 
Teen Help, 469 F.3d 946, 956 n. 17 (10th Cir. 2006); Lazy Oil Co. v. 
No. 10–2766                                                                                        5 


Witco  Corp.,  166  F.3d  581,  587  (3d  Cir.  1999).  Good  cause  there 
was.  But  now,  in  deciding  to  deny  the  defendant’s  motion  to 
rehear our order, we have treated the defendant’s motions, the 
judge’s  request  to  file  a  response  (which  we  had  not  received 
before  we  granted  the  petition  for  mandamus),  along  with  the 
transcript  of  the  district  judge’s  pertinent  remarks  in  court,  as 
responses, pursuant to Fed. R. App. P. 21(b), to the petition for 
mandamus. 
     The defendant points out that 18 U.S.C. § 3731, which gov‐
erns appeals by the United States in criminal cases, does not au‐
thorize an appeal from an order excluding evidence if the order 
was issued after the jury is sworn. Crist v. Bretz, 437 U.S. 28, 35
(1978); United  States  v.  Salahuddin,  509  F.3d  858,  862–63  and  n. 
9 (7th Cir. 2007); United States v. Centracchio, 236 F.3d 812, 813–
14 (7th  Cir.  2001);  United  States  v.  Brooks,  145  F.3d  446,  453    n. 
2 (1st Cir. 1998). But the government has not appealed from the 
order;  it  has  sought  mandamus,  which  is  typically  directed 
against  nonappealable  orders,  as  otherwise  an  appeal  would 
do. “There is no need to issue a writ of mandamus if the normal 
procedures  for  error  correction  would  suffice.”  United  States  v. 
Vinyard,  supra,  539  F.3d  at  591.  They  would  not  in  this  case; 
were the defendant to be acquitted because of the exclusion of 
the  fingerprint  evidence,  double  jeopardy  would  bar  any  fur‐
ther  prosecution  of  him.  The  judge  said  that  the  evidence  re‐
lated  to  only  one  count  of  the  indictment,  but  that  is  wrong. 
United  States  v.  Herrera,  366  Fed.  App’x  674,  676–77  (7th  Cir. 
2010). The evidence is key in linking the defendant to the con‐
spiracy charged in the other counts, and is made especially im‐
portant  by  the  long  delay  (attributable  to  difficulty  in  locating 
the  defendant  and  bringing  him  back  to  the  United  States  for 
trial)  between  the  crimes  with  which  he  is  charged,  which  oc‐
curred between 1996 and 1999, and the trial in 2010. The finger‐
print evidence, unlike the memories of witnesses, had not dete‐
riorated with the passage of time.
No. 10–2766                                                                                        6 


      The trial, as we said, began on July 6. Before then, in March, 
on  the  government’s appeal  from  an  order  excluding  evidence 
before trial we had reversed the district judge’s decision to ex‐
clude  evidence  that  two  of  the  defendant’s  fingerprints  had 
been recovered from a bag of heroin wrapped in tape and fur‐
ther encased in condoms and found in a drug courier’s rectum. 
United  States  v.  Herrera,  supra.  The  heroin  had  been  removed 
from the bag and placed in an evidence bag (Roberson Seizure 
1)  and  then  both  it  and  the  packaging  (the  tape  and  condoms) 
had been placed in another evidence bag (Roberson Seizure 2), 
and  it  was  this  second  exhibit  that  was  at  issue.  The  district 
judge’s  ground  for  excluding  it  was  the  government’s  having 
violated  a  discovery  deadline,  and  we  ruled  that  there  was  no 
indication  of  bad  faith  by  the  government  and  that  the  exclu‐
sion  of  highly probative fingerprint  evidence was a  dispropor‐
tionate  sanction  for  an  innocent  violation  that  had  not  preju‐
diced the defendant. 
      A  week  into  trial  the  district  judge  again  ordered  the  evi‐
dence  excluded,  this  time  because  of  his  concern  that  the  gov‐
ernment  hadn’t  adequately  demonstrated  the  requisite  “chain 
of  custody”—that  there  had  been  no  opportunity  to  tamper  or 
otherwise  mishandle  the  evidence  between  when  it  was  ob‐
tained and the trial. Yet a challenge to chain of custody ordinar‐
ily  goes  to  the  weight  rather  than  the  admissibility  of  the  evi‐
dence. E.g., United States v. Turner, 591 F.3d 928, 934–35 (7th Cir. 
2010);  United  States  v.  Lee,  502  F.3d  691,  697–98  (7th  Cir.  2007). 
And already by the end of the first week of trial the government 
had  offered  nine  witnesses—and  it  added  a  tenth  before  filing 
its  second  mandamus  petition—to  establish  that  the  chain  had 
been intact and thus assuage the judge’s concerns.  
      The judge stayed the trial to enable the government to peti‐
tion  for  mandamus.  We  granted  a  brief  further  stay  while  we 
considered  the  petition,  but  upon  being  unexpectedly  advised 
by  the  judge  that  he  hadn’t  yet  made  a  final  decision  on 
No. 10–2766                                                                                        7 


whether to exclude the evidence (though when he sustained the 
defendant’s  objection  to  the  evidence  he  had  given  no  indica‐
tion that his ruling was tentative), we denied the petition with‐
out prejudice. 
      Trial resumed on July 19, and three days later the judge de‐
finitively  excluded  the  fingerprint  evidence  on  suspicion  of 
tampering.  He  was  disturbed  by  the  fact  that  the  exhibit  had 
gained  20  grams  in  weight  between  May  and  September  2001. 
(Oddly, he attached no significance to the fact that it had gained 
190  grams  between  September  2001  and  the  trial.)  He  thought 
the  weight  gain  might  have  been  due  to  federal  officers  press‐
ing  a  piece  of  adhesive  tape  containing  the  defendant’s  finger‐
prints  (obtained  elsewhere)  onto  the  packaging  of  the  heroin 
found in the drug courier’s rectum. Again he stayed the trial to 
enable the government to renew its quest for mandamus, and it 
is  the  government’s  renewed  petition  that  we  granted  on  July 
27. 
      The transcript of the district judge’s remarks concerning the 
evidentiary issue reveals a degree of anger and hostility toward 
the government that is in excess of any provocation that we can 
find in the record. He repeatedly accused the government law‐
yers  of  lying.  He  said,  for  example:  “I  don’t  believe  you  when 
you say just about anything anymore because I know that you 
will lie to a court any time it helps you. I know that. I saw you 
do it. I know you will do that. You have proven that to me be‐
yond  a  reasonable  doubt.”  He  said:  “I  am  going  to  bring  the 
jury out, and I am going to tell them the government has failed, 
once  again,  to  have  witnesses  ready  to  proceed.  The  govern‐
ment is delaying this case. Members of the jury, this case is be‐
ing delayed by the government. It has been delayed by the gov‐
ernment. Your  time  has  been  wasted  by  the  government.”  He 
said: “I would like you [the government lawyers] to go back to 
the Court of Appeals and tell them, gee, we would like to man‐
damus  Judge  Holderman  because  he  won’t  allow  us  to  call 
No. 10–2766                                                                                        8 


more  witnesses  or  prove  our  chain  of  custody  that  we  asked 
you, the Court of Appeals, last week to order him to present in 
the  evidence  in  the  case,  to  admit  the  document,  to  admit  the 
exhibit  into  evidence.  We  now  want  to  call  more  witnesses  to 
lay  the  foundation,  witnesses  that  Judge  Holderman  has 
pointed  out  we  need.  We  now  agree  with  Judge  Holderman, 
and  we  were  wrong  last  week  when  we  tried  to  mandamus 
him. I would like you to go to the Court of Appeals and you tell 
them that. Will you do that?... Will you do that? Will you go to 
the  Court  of  Appeals  and  admit  that  you  lied  to  them….”  He 
threatened  to  conduct  hearings  concerning  misconduct  by  the 
prosecutors  (shades  of  the  conduct  that  led  to  the  issuance  of 
the writ of mandamus in In re United States, supra). 
     The government had explained to the judge that the reason 
for the increase in weight was that the bag with the fingerprints, 
after being opened so that the presence and amount of an illegal 
drug could be determined, and later closed up again, had been 
weighed together with other bags. The reported weight was the 
weight  of  the  package  containing  the  several  bags,  and  there 
were more bags in it when it was weighed later. Obviously the 
package did not gain 210 grams (330 + 20 + 190 = 540)—almost 
half  a  pound—because  a  piece  of  the  tape  in  which  one  of  the 
bags  was  wrapped  was  replaced  by  a  strip  of  tape  containing 
the  defendant’s  fingerprints.  The  judge  acknowledged  that  his 
supposition of tampering was “speculative,” which is an under‐
statement.  For  among  other  things  the  defendant  was  not  ex‐
tradited  from  Panama  until  long  after  the  alleged  tampering, 
and until he was extradited the government did not have a set 
of fingerprints known to be his; and in addition no one has ex‐
plained  how  fingerprints  on  another  piece  of  material  could 
have  been  transferred  to  the  adhesive  side  of  the  tape,  which 
was where they were found. 
     Any such tampering would be a criminal obstruction of jus‐
tice. A judge should not accuse anyone of a crime on the basis 
No. 10–2766                                                                                        9 


of an implausible speculation. We note that the defendant’s pe‐
tition  and  amended  petition  for  rehearing  do  not  defend  the 
judge’s theory. 
      The  defendant  will  be  able  at  trial  to  argue  that  the  jury 
should  disregard  the  evidence,  but  there  is  no  justification  for 
excluding  it  on  the  “speculative”  ground  excogitated  by  the 
judge. United States v. Prieto, 549 F.3d 513, 524‐25 (7th Cir. 2008); 
United  States  v.  Kelly,  14  F.3d  1169,  1175  (7th  Cir.  1994);  United 
States v. Harrington, 923 F.2d 1371, 1374 (9th Cir. 1991) (“merely 
raising  the  possibility  of  tampering  is  not  sufficient  to  render 
evidence inadmissible”). So clear is this, and so manifest the ex‐
cess  of  emotion  demonstrated  by  the  judge  in  excluding  the 
evidence, that we can only conclude that the exacting standard 
for the grant of a writ of mandamus, Cheney v. United States Dis‐
trict  Court,  542  U.S.  367,  380  (2004);  In  re  Rhone‐Poulenc  Rorer, 
Inc., supra, 51 F.3d at 1294–95 (7th Cir. 1995) (“irreparable injury 
is not sufficient for mandamus; there must also be an abuse of 
discretion that can fairly be characterized as gross, very clear, or 
unusually  serious”);  United  States  v.  Spilotro,  884  F.2d  1003, 
1006–07 (7th Cir. 1989), has been satisfied. 
      A  word  finally  about  our  decision  to  order  the  case  reas‐
signed to another judge. As explained in In re United States, 572 
F.3d  301,  308  (7th  Cir.  2009)  (a  different  case  from  the  In  re 
United  States  cited  earlier),  the  recusal  of  a  judge  is  required 
“when a reasonable person perceives a significant risk that the 
judge will resolve the case on a basis other than the merits.” See 
28 U.S.C. § 455(a); Reserve Mining Co. v. Lord, 529 F.2d 181, 188–
89 (8th Cir. 1976) (en banc). When the government filed its ini‐
tial  interlocutory  appeal,  the  district  judge  without  adequate 
grounds accused the government of appealing for the sole pur‐
pose  of  delaying  the  trial,  and  implied,  again  without  basis  in 
the  record,  that  the  government  had  acted  in  bad  faith  by  not 
complying  with  the  judge’s  discovery  order.  After  the  trial  be‐
gan,  he  told  the  jury  that  the  government  was  responsible  for 
No. 10–2766                                                                                        10 


the  numerous  delays  in  the  case  and  he  threatened  to  tell  the 
jury  that  it  “should  consider  the  case  based  upon  everything 
that  has  happened  in  the  courtroom,  presented  in  the  court‐
room,  including  the  delays  that  have  taken  place.”  No  reason‐
able  person  would  fail  to  perceive  a  significant  risk  that  the 
judge’s rulings in the case might be influenced by his unreason‐
able fury toward the prosecutors. 
     We are satisfied that our order of July 27, as supplemented 
on July 28, was sound; and we deny the petition for rehearing.